___________

                                   No. 94-3622
                                   ___________

C. Thomas Ryther,                   *
                                    *
      Plaintiff - Appellee,         *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
KARE 11, an NBC Affiliate;          *
Gannett Co., Inc.,                  *
                                    *
      Defendants - Appellants.      *
                               ___________

                      Submitted:   June 15, 1995

                          Filed:   May 31, 1996
                                   ___________

Before LOKEN and LAY, Circuit Judges, and VAN SICKLE,* District Judge.
                               ___________


LAY, Circuit Judge.


     KARE 11, a Twin Cities television station, refused to renew C. Thomas
Ryther's contract as lead sportscaster for a fifth three-year term.      In
1991, when Ryther was terminated, he was fifty-three years old.    Ryther
sued KARE 11 and its parent, Gannett Co., Inc. (collectively "KARE 11"),
alleging a violation of the Age Discrimination in Employment Act ("ADEA"),
29 U.S.C. §§ 621-634.     Following a jury verdict in Ryther's favor, the
district court, the Honorable David S. Doty presiding, denied a motion for
a new trial and, alternatively, a motion for judgment as a matter of law.
The court entered judgment awarding Ryther $1,254,535 in back pay, front
pay, liquidated damages, and attorneys' fees.      See Ryther v.




     *The HONORABLE BRUCE M. VAN SICKLE, United States District
Judge for the District of North Dakota, sitting by designation.
KARE 11, 864 F. Supp. 1510 (D. Minn. 1994).      KARE 11 appeals.   We affirm
the judgment of the district court.


                                      I


     Ryther served as a sports anchor for Channel 11 from December 1979
until July 1991, pursuant to a series of four three-year contracts.
Gannett/KARE 11 purchased the station in 1983, and in 1988 Janet Mason
became KARE 11's vice president of news.          At that time, the sports
department's members included Jeffrey Passolt and Randy Shaver, both under
age 40.   Ryther then appeared on the six o'clock and ten o'clock news and
hosted a weekly show, "Prep Sports Extra," during the football season.
Passolt did a sports feature on the five o'clock news and, along with
Shaver, served as weekend sports anchor.


     In the summer of 1988, Ryther was approximately fifty years of age.
Ryther's responsibilities began changing that year, shortly after Mason's
appointment to vice president.     KARE 11 removed Ryther from Prep Sports
Extra, which he then co-anchored with Shaver, and during 1989, the year in
which Linda Rios Brook became station manager, Mason removed Ryther from
the six o'clock news and assigned him to a recreational segment on the five
o'clock news.      Passolt replaced Ryther as sports anchor during the six
o'clock time slot.     In May 1990, Shaver was named executive producer of
sports, a position to which Ryther was entitled under his contract.    Shaver
assumed many of Ryther's organizational and planning duties.


     On March 6, 1991, shortly after Ryther discovered he was being
excluded from promotional photos, Ryther confronted Mason about the status
of his contract.    Mason told him his contract would not be renewed because
he had failed in the market research.     After several events detailed in the
district court's opinion, Ryther, 864 F. Supp. at 1515-16, Ryther left KARE
11 and filed this lawsuit.




                                     -2-
     The decision not to renew Ryther's contract was made by Rios Brook,
Richard Modig, Vice President of Broadcast Operations, and Mason.                      When
Rios Brook was asked at trial what market research she "relied on" in
making the decision about Ryther, she responded that it was the "Gallup"
research, in reference to a survey conducted for KARE 11 in June 1990 by
the Gallup Organization ("1990 Gallup Survey").                  Tr. IV-136.         Mason,
similarly, said that she arrived at that decision after she got the 1990
Gallup Survey.     Tr. V-194, V-197.


     In   earlier    years,   1981   and    1989,   there   had       been   other   market
research, performed by the Atkinson-Farris Communications research firm
("Atkinson"), to determine KARE 11's ratings.                In 1981, the Atkinson
research found that Ryther was "not impressive" and that his quality score
was "extremely low."     In 1989, Atkinson again did a survey for KARE 11 and
found sports "the softest part of your team."             Ryther had "virtually the
same ratings" as he had in 1981.
     In 1990, partially because KARE 11 found the Atkinson research
incomplete, KARE 11 sought new market research by commissioning the 1990
Gallup Survey.     The 1990 Gallup Survey reported that Ryther had seventy-six
percent   viewer    recognition,     whereas     Mark   Rosen,    a    sportscasters     at
competitor WCCO, had eighty-one percent recognition.                    Rosen was rated
number one and Ryther number two in the overall Twin Cities' market.                    The
1990 Gallup Survey reported that Ryther "underperform[ed]" and that he was
not a strong player for KARE 11.1




      1
      Underperformance of any employee may serve as a proper and
nondiscriminatory reason for discharge or for nonrenewal of an
employment contract.     If an employer's decision is made on
objective, reliable market surveys, it is clearly a policy decision
belonging exclusively to the employer.     However, if the stated
reason is shown by substantial evidence to be pretextual, which is
what the present case concerns, then, depending on the overall
evidence, the jury may be permitted to consider whether the
employer's stated reason is the actual reason for the employer's
action.

                                           -3-
     KARE 11 urges that, upon receipt of the 1990 Gallup Survey, Mason,
Rios Brook, and Richard Modig, KARE 11's vice president of operations, made
the decision not to renew Ryther's contract in August 1990.    The primary
issue at trial, and also on this appeal, is whether the overall market
research was the true reason for Ryther's dismissal, or merely a pretext
for age discrimination.    Ryther asserts that he offered evidence to show
that this was not true, that in fact the decision was made prior to that
time, and that the research was biased and merely a pretext for unlawful
age discrimination.


     The district court, in overruling KARE 11's motion for judgment as
a matter of law, carefully summarized the evidence from which a jury could
reasonably find that the alleged nondiscriminatory reason for refusing to
rehire Ryther was false.   In this regard, Judge Doty found that there was
sufficient evidence for the jury reasonably to conclude that:          the
defendants made the decision not to renew Ryther's contract before the 1990
Gallup Survey was undertaken; some of Ryther's duties had been transferred
to younger people and that his contract was not renewed despite positive
performance evaluations from KARE 11; KARE 11 deceived Ryther by leading
him to believe that his work was commendable, in order to prevent him from
improving upon his alleged deficiencies; the 1990 Gallup Survey was
purposely designed so that Ryther would not get a fair rating, thus masking
the discriminatory reason for his termination; and KARE 11 provided a
hostile work environment for Ryther because of his age.     Ryther, 864 F.
2
Supp. at 1715-18.


     2
      The dissent urges that, since there is no dispute as to the
existence of the market research showing Ryther's static
performance, KARE 11's reliance upon it is a complete defense to
Ryther's case.     We respectfully submit that this is faulty
reasoning; it avoids the issue of pretext.       The issue is not
whether the research is undisputed, but whether KARE 11's reliance
upon it as a reason for Ryther's termination was pretextual, which
in turn depends upon whether Ryther has produced sufficient
evidence from which a jury could reasonably find that the market
research was not the real reason KARE 11 refused to hire Ryther for
another contractual term as Sports Director. It is important to
emphasize that we do not hold that this is what KARE 11 did; our
inquiry is only to determine whether reasonable men and women of a
jury had before them substantial evidence which would allow them to

                                    -4-
     Our standard of review of this evidence is governed by settled rule:


     [W]e must consider the evidence in the light most favorable to
     [Ryther], assume all conflicts in the evidence were resolved by
     the jury in [Ryther's] favor, and give [Ryther] the benefit of
     all favorable inferences that may reasonably be drawn from the
     proven facts.    A judgment [as a matter of law] should be
     granted only when all the evidence points one way and is
     susceptible of no reasonable inferences sustaining [Ryther's]
     position.


Frieze v. Boatmen's Bank, 950 F.2d 538, 540 (8th Cir. 1991) (internal
citations and quotations omitted).3


     Stated another way, it is well settled that we will not reverse a
jury's verdict for insufficient evidence unless, after viewing the evidence
in the light most favorable to the verdict, no




reject the reason KARE 11 offered, i.e., market research, as one
masking age discrimination. The factfinder must then determine
from all of the evidence that the real reason was intentional
discrimination.
       3
        It merits emphasis that it is for the jury to draw the
inferences from the overall evidence, not judges of this court.
This is especially true where conflicting inferences may be drawn
from the overall evidence. Only where there is not substantial
evidence, that is, no reasonable evidence existing to show
pretextuality as to the reason given by the employer, may the trial
court or this court find as a matter of law that the employer's
proffered non-discriminatory reason was not rebutted. See, e.g.,
Nelson v. J.C. Penney, 75 F.3d 343, 345-46 (8th Cir.), reh'g en
banc denied, 79 F.3d 84 (1996).       For example, if a plaintiff
claimed that the reason for discharge was pretextual by showing
there were reasons other than age, such evidence of pretext would
not, as a matter of law, be sufficient evidence of pretext masking
age-based animus.

                                   -5-
reasonable juror could have returned a verdict for the non-moving party.
Gardner v. Buerger, No. 95-2635EM, 1996 WL 203066, at *2 (8th Cir. April
29, 1996).


                                    II


     The law governing the allocation of evidentiary burdens in age
discrimination cases like this one is well established.   See generally St.
Mary's Honor Ctr. v. Hicks, 113 S. Ct. 2742, 2749 & n.4 (1993); Texas Dep't
of Community Affairs v. Burdine, 450 U.S. 248, 252-56 (1981); McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 800-06 (1973).4


     4
      The plaintiff's presentation of a prima facie case creates a
legal presumption of unlawful age discrimination. Burdine, 450
U.S. at 254 & n.7. This presumption places an obligation upon the
employer (in order to avoid a judgment against it as a matter of
law) to produce evidence of a legitimate, nondiscriminatory reason
for the plaintiff's discharge. Id. If the employer carries this
burden, the legal presumption of unlawful age discrimination "drops
out of the picture," and the plaintiff is no longer entitled to
judgment as a matter of law. Hicks, 113 S. Ct. at 2749; Burdine,
450 U.S. at 255. At this point, the plaintiff, who at all times
retains the burden of persuading the factfinder that he was the
subject of intentional discrimination, may still succeed in proving
his or her case, in one of two ways: "either directly by persuading
the court that a discriminatory reason more likely motivated the
employer or indirectly by showing that the employer's proffered
explanation is unworthy of credence." Burdine, 450 U.S. at 256.
The Supreme Court clarified this stage of the litigation in Hicks:

     The defendant's "production" (whatever its persuasive
     effect) having been made, the trier of fact proceeds to
     the ultimate question: whether plaintiff has proven "that
     the defendant intentionally discriminated against [him]"
     because of his [age], [Burdine, 450 U.S. at 253]. The
     factfinder's disbelief of the reasons put forward by the
     defendant (particularly if disbelief is accompanied by a
     suspicion of mendacity) may, together with the elements
     of the prima facie case, suffice to show intentional
     discrimination.    Thus, rejection of the defendant's
     proffered reasons, will permit the trier of fact to infer
     the ultimate fact of intentional discrimination, and the
     Court of Appeals was correct when it noted that, upon
     such rejection, "[n]o additional proof of discrimination

                                   -6-
     KARE 11 does not contend that Ryther failed to establish a prima
facie case of age discrimination.    There exists ample evidence that the
jury could reasonably believe that (1) Ryther was within the protected age
group (he was fifty-three years old); (2) as manifested by his contract
renewals and KARE 11's own evaluations, he had been performing his job at
a satisfactory level for over twelve years; (3) his contract in 1991 was
not renewed;5


is required," 970 F.2d, at 493 (emphasis added).
113 S. Ct. at 2749 (footnote omitted). Although the prima facie
case, at this point, no longer creates a legal presumption of
unlawful discrimination, the elements of the prima facie case, if
accompanied by evidence of pretext and disbelief of defendant's
proffered explanation, permit the jury to find for the plaintiff.
Id. This is not to say that, for the plaintiff to succeed, simply
proving pretext is enough.    As the Hicks Court explained, the
plaintiff must still persuade the jury, from all the facts and
circumstances, that the employment decision was based upon
intentional discrimination. Id. at 2749 n.4.
     5
      The dissent urges (without citation of authority) that there
is a fundamental error (affecting the jury instructions and the
elements of the prima facie case) in the district court's failure
to highlight that Ryther was not terminated by KARE 11, but rather
was not rehired as an employee whose fixed-term contract had
expired.    We are totally unaware of any legal difference in
evaluating either situation in an employment discrimination case.
The jury was certainly apprised of the facts of the case, and
clearly understood that the issue involved, the claim of age
discrimination, arose from KARE 11's refusal to renew Ryther's
contract. The uniform instructions suggested for use by federal
courts refer to the terms discharge, refusal to hire, refusal to
renew contract, etc., as interchangeable. See 3 Devitt, Blackmar
& Wolff, Federal Jury Practice and Instructions: Civil § 106.03
(4th Ed. Supp. 1995). The same is true of the Manual of Model
Civil Jury Instructions for the District Courts of the Eighth
Circuit § 5.11 (1995). The ADEA uses the terms interchangeably,
specifically providing:

     It shall be unlawful for an employer--

                (1) to fail or refuse to hire or to
           discharge   any   individual    or   otherwise
           discriminate against any individual with
           respect   to    his    compensation,    terms,

                                    -7-
and (4) KARE 11 replaced him with a younger person.    (Jeff Passolt was only
thirty-three years of age and did not have as high of a performance rating
as Ryther.)


        The dissent urges that, once KARE 11 articulated a non-discriminatory
reason for its actions, it was entitled to a judgment as a matter of law
because it destroyed plaintiff's prima facie case.     The articulation of a
non-discriminatory reason by the employer destroys the legal presumption
of plaintiff's prima facie case, and plaintiff is therefore no longer
entitled to a judgment as a matter of law.       Hicks, 113 S. Ct. at 2749.
However, as Hicks and Burdine make clear, if the employee can demonstrate
that the reason given for the employer's action is pretextual, then the
case moves to a new level of factual inquiry.    Id. at 2752 (citing Burdine,
450 U.S. at 255).     Under these circumstances, assuming that there exists
credible and substantial evidence of pretext, the plaintiff may still rely
upon the elements of the prima facie case and the substantial evidence of
pretextuality to urge to the trier of fact that the employer was guilty of
intentional discrimination.      Id.    There is no synergistic formula to
determine whether the elements of a prima facie case and pretext are
sufficient to allow a jury to make a finding of intentional discrimination;
we simply inquire whether there is substantial evidence which would allow
a finder of fact to determine that the employer's reasons were a subterfuge
or mask to conceal age-based animus.


        With this in mind, we again turn to the fundamental issue in this
case:     whether Ryther produced sufficient evidence to allow a jury
reasonably to find that KARE 11 intentionally discriminated against him on
the basis of his age.    Although much of the evidence is circumstantial, we
agree with the district court's careful




              conditions, or privileges of employment,
              because of such individual's age; . . . .

29 U.S.C. § 623(a). In short, the two are generally equated. See
also Lee v. Rapid City Area Sch. Dist., 981 F.2d 316, 325 (8th Cir.
1992) (en banc) (Loken, J., dissenting) ("Lee was discharged
(nonrenewed), . . . .").

                                       -8-
analysis that a reasonable jury could infer that KARE 11's asserted reason
for discharge was false, and that the evidence was sufficient to allow a
jury to find that KARE 11 engaged in age discrimination.6


                                      III


A.   The Market Research as a Whole


      Ryther urges that the record is replete with evidence that his
research ratings reflected not his abilities, but KARE 11's failure to
emphasize sports.    The plenary evidence to this effect included the
testimony of Ryther that, just days before his dismissal, Paul Baldwin,
KARE 11's assistant news director, told him, "[t]he research isn't your
fault," and explained that Ryther's showing relative to WCCO's Mark Rosen
was the result of WCCO's promotion of Rosen, its ownership of broadcast
rights in several major sporting



       6
      See United States Postal Serv. Bd. of Governors v. Aikens,
460 U.S. 711, 716 (1983) ("sensitive and difficult" issue of
intentional    discrimination  will   frequently     be  proven   by
circumstantial evidence of pretext, as "[t]here will seldom be
'eyewitness' testimony as to the employer's mental processes"); id.
at 714 n.3 ("As in any lawsuit, the plaintiff may prove his case by
direct or circumstantial evidence.       The trier of fact should
consider all the evidence, giving it whatever weight and credence
it deserves."); International Bhd. of Teamsters v. United States,
431 U.S. 324, 358 n.44 (1977) ("[T]he McDonnell Douglas formula
does not require direct proof of discrimination."); McDonnell
Douglas, 411 U.S.   at 804-05    (listing    various  types   of
circumstantial evidence as relevant to showing of pretext); Hicks,
113 S. Ct. at 2762 (1993) (Souter, J., dissenting) (describing
"indirect proof" as "crucial" because "employers who discriminate
are not likely to announce their discriminatory motive"); Price
Waterhouse v. Hopkins, 490 U.S. 228, 273 (1989) (O'Connor, J.,
concurring in judgment) (emphasis in original) (noting that
"requiring the plaintiff to prove that any one factor was the
definitive cause of the decisionmakers' action may be tantamount to
declaring   [anti-discrimination    law]    inapplicable   to   such
decisions"); Nitschke v. McDonnell Douglas Corp., 68 F.3d 249, 251
(8th Cir. 1995) ("An age-discrimination plaintiff may rely on
either direct or circumstantial evidence to prove that he has been
the victim of unlawful discrimination.").

                                      -9-
events, and its emphasis on sports generally.                Other evidence showed that
Ryther continued to ask for better sports promotions, but was denied.                     In
fact, Rios Brook admitted that "[sports] was not an area that I was
concerned      about,"     and   Mason    testified    that    "sports    was   relatively
unimportant" in comparison to other parts of the newscast.                      Relatedly,
Gallup Vice President Dr. Frank Newport admitted that Ryther's showing
might be due in part to KARE 11's poor promotion of sports and noted that
Rosen's recognition was "unusual" for a sportscaster.                    Yet despite KARE
11's   own     lack   of   sports   promotion,      Ryther    remained   the    number   two
sportscaster in the market, second only to Rosen, and above KARE 11's own
Jeff Passolt and Randy Shaver.7


       There can be little doubt that, although it had before it the 1981
and 1989 Atkinson research, the jury could reasonably reject KARE 11's
alleged reliance upon Ryther's low market ratings on the ground that KARE
11 kept rewarding Ryther for his performance.            In fact, KARE 11 negotiated
and awarded Ryther with substantial salary increases in three different
interim three-year contracts.            These contract renewals could easily justify
a finding that, in this interim time period, Ryther's performance was more
than adequate to fulfill KARE 11's programming interests.8


       In May 1989, Lilyan Wilder, a training consultant to KARE 11, copied
a letter to Janet Mason, written to Ryther after reviewing his performance
in a training session.           The letter read in part:




           7
       In addition to the evidence of poor sports promotion, the
jury reasonably could have believed Ryther's evidence that KARE
11's newscast gained a following not because of its personnel, but
because of its programming following and preceding the newscast.
"Cheers," for example, followed the 10:00 p.m. newscast.
       8
      In 1988, Mason herself negotiated a new three-year contract
with Ryther.

                                             -10-
     It was a pleasure to see you again and to work with you. Your
     authority, your sense of "sports" and the essence of it, are
     excellent.    Your timing, your play-by-play and your good,
     strong voice are all positive.


Appellee's App. at E2 (emphasis added).    Likewise, as late as August 1,
1990, Barry Nash, a talent coach hired by KARE 11 in 1990, wrote about
Ryther to Mason and Baldwin:


     Hats off to Tom for the effort to create reports with more
     universal appeal.    Innovations like the Three Musketeers
     footage he used to begin his piece on fencing are certainly a
     step in the right direction.


Id. at E5.9


     Most significant, however, in the consideration of the conflicting
evidence, notwithstanding the earlier Atkinson reports, is Mason's personal
review of Ryther's performance in March 1990.   She gave him the rating of
"commendable," the second highest mark possible, and indicated that "his
work is done quickly and accurately; total job responsibilities are met."
Mason's 1990 review of Ryther also stated in part:   "As anchor:   knows the




     9
      At the same time, Nash wrote in part about Randy Shaver and
Jeff Passolt, Ryther's eventual younger replacements:

     RANDY SHAVER

     His continued improvement is primarily a matter of
     content. None of the airchecks I viewed featured work
     that was memorable or especially creative in any way. It
     was simply competent, animated sportscasting.

     JEFF PASSOLT

     The same criticisms apply to Jeff.    His delivery is
     relaxed and professional.     It is not exceptional,
     primarily because none of the stuff I saw featured any
     especially creative content.

Id. at E6-E7 (emphasis added).

                                   -11-
market & key players/contacts[;] he wants to put on a good product -- open
to trying new ideas . . . .        As sports director -- has developed good
working relationship with the movers & shakers of the professional &
college sports world."    With this kind of commendation written as late as
March 1990, it is readily understandable how the jury could reject the
prior market research of "underperformance" as the reason for Ryther's
termination.


      Even assuming that the "research" allegedly relied upon included both
the Atkinson reports and the 1990 Gallup Survey, we conclude that there is
sufficient evidence for a reasonable jury to find that it played little or
no role in KARE 11's decision not to retain Ryther in 1991.


      This then brings us to the 1990 Gallup Survey--the market research
upon which Mason and Rios Brook specifically say they relied in making the
decision not to rehire Ryther.


B.   Ryther's Claims that the 1990 Gallup Survey Was Biased


      Ryther testified that the 1990 Gallup Survey questions were both
designed and interpreted to provide an incomplete picture of viewers'
perceptions of his performance.         He initially challenged the 1990 Gallup
Survey's methods as an incomplete means of obtaining research concerning
his performance.


      Gallup surveyed a random sample of viewers using two methods:              a "Q
score technique" and open-ended questions.          The Q score technique employs
multiple   questions     to   measure     audience    recognition      and   approval
(particularly strong like and dislike) of the selected personalities.
Ryther was among twenty-five on-air personalities included in this portion
of the survey.


      Open-ended   questions,    by     contrast,    allow   viewers    to   describe
identified persons in their own words, and by Gallup's description




                                        -12-
are "designed to help [stations] gain a more complete understanding of what
viewers think about key personalities."        For example, the 1990 Gallup
Survey asked viewers, "How would you describe Jeff Passolt?           What comes to
mind that you particularly like or dislike about him as a newscaster?"           The
ten key personalities included Rosen, Passolt, and KARE 11's other lead
anchors, among others.   Ryther, however, was excluded from this portion of
the research.


        Ryther also notes Janet Mason's admission that in advance of the
research she told Gallup that one of the "important issues" about which
KARE 11 sought information was "the sportscaster position."       Although Mason
identified Passolt and Rosen as "key personalities" for purposes of the
research project, she did not so characterize Ryther.                  Rather, she
justified the omission of open-ended questions about Ryther on the grounds
that their inclusion would have made the survey "too long" and that similar
questions had been asked about him in 1989 research conducted by Atkinson.
Mason also admitted, however, that the 1989 Atkinson project asked such
"free    response"   questions   concerning   each   of   the   ten    other   "key
personalities."


        KARE 11 dismisses Ryther's argument that KARE 11 designed the 1990
Gallup Survey in a manner unfavorable to him as an irrelevant argument that
is "without foundation and intrusive of KARE's business judgment."             Reply
Br. at 8.    KARE 11's statement not only mischaracterizes Ryther's attack
on the survey, which is plainly a claim that the survey was biased, but is
incorrect as a matter of law.      As the Supreme Court unanimously observed
in Burdine, the fact "that the employer misjudged the qualifications of the
[plaintiff] does not in itself expose [the employer] to . . . liability,
although this may be probative of whether the employer's reasons are
pretexts for discrimination." 450 U.S. at 259 (emphasis added).         The jury
may thus consider as wholly relevant both whether the 1990 Gallup Survey
was designed in a manner that from the outset disfavored Ryther, and
whether the survey was




                                     -13-
actually a sound -- as opposed to pretextual -- basis upon which to make
employment decisions.


      It remains an open question whether, standing alone, this evidence
would support the jury's verdict.         But we are concerned with whether the
overall evidence supports a reasonable inference that age motivated KARE
11's actions.    Hicks, 113 S. Ct. at 2749.      To that end, Ryther's attack on
the survey is probative.     The ultimate concern, of course, is whether the
employer gave an honest explanation of its behavior.                  See Harvey v.
Anheuser-Busch, Inc., 38 F.3d 968, 973 (8th Cir. 1994).         Yet, in the nature
of   things,    evidence   that   the   defendant   employer   says   it   relied    on
inaccurate market research may assist the finder of fact in determining
whether the employer is giving an honest explanation of its actions.                See
Burdine, 450 U.S. at 259.


      As the district court held, the jury reasonably could have found KARE
11's explanations to be "trivial" and inferred that the real reason
defendants omitted Ryther from the open-ended questions was a fear that the
results of the survey would undermine their age-based decision not to renew
his contract.     Relatedly, a reasonable jury might also infer that, if it
was unwieldy or redundant to repeat such questions about Ryther, KARE 11
ought to have excluded such repetitious questions about Passolt and Rosen
as well.   In other words, a reasonable jury could have reasoned that, if
it was redundant and costly to ask open-ended questions about Ryther, it
was redundant and costly to ask open-ended questions about Rosen, Passolt,
and the other eight "key personalities," all of whom were included in the
1989 Atkinson research.      The fact that KARE 11 did not include Ryther in
this portion of the 1990 Gallup Survey reasonably suggests that KARE 11 had
already decided to terminate Ryther.            Moreover, as the district court
stated, the long delay between the research results and the time of
Ryther's notice of dismissal reasonably suggests the defendants did not
want to provide Ryther an opportunity to address his weaknesses, and thus




                                         -14-
supports the inference that KARE 11 had an age-based agenda to terminate
Ryther.    The   jury   had   every   right   to   believe   that   the   survey   was
inadequate, biased, and in fact a subterfuge to mask KARE 11's age-based
animus against Ryther.


C.   Mason's Treatment of Ryther Before the Gallup Survey of 1990


      The district court found sufficient evidence for the jury to conclude
that Janet Mason's decision not to renew Ryther's contract was made before
the 1990 Gallup Survey was commissioned.            The evidence to this effect
included Ryther's testimony that:         (1) between 1988 and 1990, KARE 11
transferred his duties to younger members of the sports department; (2)
when Mason assumed her role as Ryther's supervisor in 1988, KARE 11's
managing editor Marie Kurken told him to "watch [his] back" because Mason
"was out to get" him, and he "was number one on her list, on her hit list,
to get out of that news room"; (3) Mason treated Ryther as though he
"couldn't seem to do anything right"; and (4) when Mason took over, he
"went from being a valued member of the news staff sports department to
almost a -- in Janet Mason's eyes, as an incompetent.           And incidents kept
happening that underlined and verified those words of Marie Kurken.                 It
kept happening and happening and happening, so I noted them."             In addition,
there was documentary and testimonial evidence that Mason, in March 1990,
gave Ryther the rating of "commendable," stating that his "work is done
quickly and accurately; total job responsibilities are met," but shortly
thereafter, when notifying him of his dismissal, explained the decision as
based on the showing of earlier research that Ryther was a "failure" in the
market.


      In McDonnell Douglas Corp., the Court observed that "evidence that
may be relevant to any showing of pretext includes facts as to the
[employer's] treatment of [plaintiff] during his prior term of employment."
411 U.S. at 804.    As the unanimous McDonnell Douglas Court understood,
evidence that the defendant treated the




                                       -15-
plaintiff, whose performance remained stable throughout the relevant
period, differently upon a change in supervisors may, together with the
elements of the prima facie case and evidence that the new supervisor "was
out to get" him, support a reasonable inference that age motivated that
difference in treatment.       Id.; see also Hicks, 113 S. Ct. at 2749 (As the
Court explained, a jury's disbelief of employer's explanation, together
with   prima   facie   case,   suffices   to   show   intentional   discrimination
"particularly if disbelief is accompanied by a suspicion of mendacity."
(emphasis added)).10


       A jury might reasonably infer from Ryther's "unimproved showing" that
KARE 11 felt his long-term performance justified the non-renewal of his
contract.   But a reasonable jury might also infer that KARE 11's continuous
approval and commendable ratings of that performance belie that claim.
There exists substantial evidence that, after Janet Mason became Ryther's
supervisor (and before the 1990 Gallup Survey), KARE 11 determined that
Ryther's contract should not be renewed.       Moreover, it cannot be said that
no reasonable jury could have rejected as contrived Mason's explanation
that she rated Ryther favorably in March 1990 out of fear that rating him
unfavorably would cause him to fall apart emotionally.          Such a statement
may appear untruthful to reasonable sensibilities.        A reasonable jury could
also infer that Mason failed to notify Ryther of his alleged deficiencies
for fear that




       10
       Of course, the inference of unlawful discrimination first
arises from the prima facie case itself, which "serves an important
function in the litigation:       it eliminates the most common
nondiscriminatory reasons for the plaintiff's rejection." Burdine,
450 U.S. at 253-54; see id. at 258; Furnco Constr. Corp. v. Waters,
438 U.S. 567, 577 (1978). The inference of unlawful discrimination
arises, a fortiori, however, from the rejection of defendant's
explanation of its actions, as the jury's disbelief of defendant's
reasons "eliminates" even more "nondiscriminatory reasons for the
plaintiff's rejection." Burdine, 450 U.S. at 254.

                                       -16-
he might correct them,11 or that Mason treated Ryther as "an incompetent"
because she harbored an age-based animus against him.    See Hicks, 113 S.
Ct. at 2749.   In sum, a reasonable jury could infer that Mason had made a
decision to terminate Ryther before the 1990 Gallup survey was conducted.


D.   Ryther's Claims that KARE 11 Had a Corporate Atmosphere
     Unfavorable to Older Employees


      The district court relied on several portions of the record in
holding that Ryther's evidence of a corporate atmosphere unfavorable toward
older employees could reasonably support the jury's inference that Ryther
was the subject of age discrimination.    KARE 11 contends this evidence is
insufficient, noting that statements made by employees not involved in
Ryther's non-renewal and stray remarks in the workplace do not give rise
to a reasonable inference of discrimination.        Not only is KARE 11's
reduction of this evidence to a few "stray remarks" factually incorrect,
but, more importantly, such evidence can, if sufficient together with other
evidence of pretext, support a reasonable inference of age discrimination.
As the Supreme Court stated in McDonnell Douglas:


      Other evidence that may be relevant to any showing of pretext
      includes facts as to the [employer's] . . . general policy and
      practice with respect to [older persons'] employment. On the
      latter point, statistics as to [defendant's] employment policy
      and practice may be helpful to a determination of whether [its]
      refusal to




        11
        In this regard, Ryther's claim paralleled the proof of
pretextuality plaintiff produced in our recent case of Nelson v.
Boatmen's Bancshares, Inc., 26 F.3d 796, 802 (8th Cir. 1994):

      Because [defendant's] April 27, 1989, memo shows he had
      already decided that [plaintiff] should be terminated and
      given early retirement and because [defendant] did not in
      fact permit [plaintiff] to correct his work performance,
      the jury could reasonably infer that [defendant] was
      hiding a motivation to fire Nelson because of his age.

                                   -17-
       rehire [plaintiff] conformed to a general          pattern     of
       discrimination against [older employees].
411 U.S. at 804-05 (footnote and citations omitted).


       Although Ryther did not present his case in the form of statistical
evidence, he did offer testimony suggesting KARE 11's actions "conformed
to a general pattern of discrimination" against older employees.        Id. at
805.   This evidence included: Ryther's testimony that he was criticized for
the bags under his eyes; Mason's testimony that she once considered
allowing Ryther to wear glasses because she felt they might help cover
them; testimony that several older employees were suddenly given poor
performance ratings and forced to choose between early retirement and
demotions; testimony that others in the sports department made cutting
remarks about Ryther's age, calling him an "old fart," an "old man," and
saying he was "too old to be on the air," and "had no business being in the
industry any more for his age"; testimony that Shaver and Mason had
frequent discussions about Ryther; and testimony that Shaver complained
about Ryther to Mason on ostensibly age-related grounds.         In the latter
connection, the following excerpt from the testimony of Edward Villaume,
a former sports department intern, is illuminating:


                Q:   Did you ever hear Randy Shaver make comments
                     about Tom's age?

                A:   Yes, I did.

                Q:   And what comments did you hear Randy make
                     about Tom's age?

                A:   Randy Shaver called Tom Ryther an old
                     man, an old fart, and said he was too old
                     to be on the air.

                Q:   Did you hear Jeff Passolt make any comments
                     about Tom's age?




                                    -18-
A:   Yes, I did.

Q:   And what comments did you hear        Jeff
     Passolt make about Tom's age?

A:   That Tom was an old man. He called him too
     old to be on the air, couldn't figure out why
     Randy and himself, Jeff, were not number one,
     and that Tom had no business being in the
     industry any more for his age, called him an
     old fart as well.
Q:   Did you hear Randy Shaver make his
     comments on more than one occasion?

A:   Yes, I did.

Q:   Approximately how many times did you hear
     Randy Shaver make those comments?

A:   I would say approximately ten or more.

Q:   Did you hear Jeff Passolt make those comments
     on more than one occasion?

A:   Yes, I did.

Q:   And approximately how many times did Jeff
     Passolt make those comments?

A:   Somewhere around ten.   Not as often as Randy.

Q:   Did you ever hear Dave Levine, or Levine,
     make comments about Tom Ryther's age?

A:   Yes, I did. Dave would often chime right
     in with Randy and Jeff, or would make a
     comment on his own about Tom's age.

              * * *




                      -19-
               Q:   Had you ever heard Randy Shaver complain
                    to Janet Mason in your presence?

               A:   Yes.

               Q:   Can you tell us about what was said on
                    that occasion when you were present when
                    Randy complained to Janet Mason?

              A:    Randy had said to Janet that Tom was never
                    around any more, that he was on the phone,
                    and that he just wasn't able to grasp the new
                    computer system and couldn't handle the, kind
                    of the newer technology.

               Q:   Did you ever hear any other staff members
                    make comments about Tom's age?

               A:   Yes.

               Q:   And who was that?

               A:   Brian Singer, who was a camera man, had
                    mentioned that more than once, and also had
                    mentioned the fact that he could not
                    understand how Tom was still in the business
                    and why Randy and Jeff were not the number one
                    anchor   position    there   in   the   sports
                    department.


     KARE 11 argues that the statements referenced in this testimony were
not those of persons responsible for the decision not to renew Ryther's
contract.   To the extent that these statements were made outside the
presence of the decisionmakers, KARE 11 is correct that they do not,
standing alone, raise an inference of discrimination.   Compare Frieze, 950
F.2d at 541-52 (reversing denial of defendant's motion for JNOV) with
Morgan v. Arkansas Gazette, 897 F.2d 945, 950-51 (8th Cir. 1990) (affirming
denial of defendant's motion for JNOV).       The evidence also reveals,
however, that Shaver and Mason had frequent discussions about




                                   -20-
Ryther, and that they discussed Ryther's ability to "grasp" some of the
"newer" developments at the station.             Furthermore, other evidence shows
that   Mason     was   generally   responsive     to    Shaver's    ideas   and    demands,
including his request that Ryther be taken off Prep Sports Extra.                  The jury
could thus reasonably infer that Mason formed her judgment about Ryther on
the basis of the discriminatory comments frequently made by Shaver,
Passolt, Levine, and Singer, and acted on them by terminating him.


       KARE 11 dismisses the testimony of three former KARE 11 employees
that the station was systematically ridding itself of older employees
because those employees were dissimilarly situated and because "'individual
employees'      opinions   of   actions   taken    by    their     employer,   .   .   .   in
themselves, are insufficient to support [Ryther's] argument that his age
was a determining factor in his discharge.'"                     Appellants' Br. at 35
(quoting Morgan, 897 F.2d at 950 (alteration ours)).12                  As to KARE 11's
reliance on Morgan, we think Judge John R. Gibson's opinion for this Court
in Morgan supports our conclusion:




       12
            The district court more properly observed:

       Finally, there was evidence that defendants forced other
       older employees to choose between demotions or early
       retirement. Several of the older employees were suddenly
       given poor performance reviews after receiving years of
       superior ratings.     Defendants contend that evidence
       concerning the older employees was not relevant because
       they were not on-air talent and, therefore, were not
       similarly situated to Ryther. Although the situations of
       the older employees and Ryther differ in some respects,
       the court finds there were enough similarities to render
       the evidence relevant and admissible. The court also
       concludes that a jury could reasonably find that
       defendants intentionally built poor performance cases
       against older employees, including Ryther.


Ryther, 864 F. Supp. at 1519.

                                          -21-
     Much of the testimony recited above can be described as no more
     than individual employees' opinions of actions taken by their
     employer, which, in themselves, are insufficient to support
     Morgan's argument that his age was a determining factor in his
     discharge. There was, however, evidence that, during Tinker's
     administration, a pattern of employees over the age of forty
     leaving the circulation department and being replaced by
     younger employees developed. As we observed in MacDissi v.
     Valmont Industries, Inc., 856 F.2d 1054 (8th Cir. 1988), in a
     similar context, "[t]his fact is certainly not conclusive
     evidence of age discrimination in itself, but it is surely the
     kind of fact which could cause a reasonable trier of fact to
     raise an eyebrow, and proceed to assess the employer's
     explanation for this outcome." Id. at 1058.


897 F.2d at 950-51 (emphasis added) (footnote omitted).             The Morgan court
went on to conclude that "additional threads of evidence which can be
gleaned from the record," including a reference to a former employer as an
"old 'fuddyduddy' [who was] not smart enough to help" his department, and
one employee's "observation of a trend away from older, more experienced
employees toward younger ones," "support[ed] a finding that age was a
determining factor in the decision to fire" the plaintiff.              Id. at 951.
Thus, while the statements of sports department employees are not, "in
themselves," sufficient to uphold the district court, those statements were
relevant to the jury and, together with other evidence of pretext, such as
a "trend" toward younger employees, and the elements of the prima facie
case, support a reasonable inference of age discrimination.


     The dissent argues that the articulation of a nondiscriminatory
reason   (i.e.,   Ryther's   low   ratings    from   the   market   research,   which
allegedly show that he performed his job unsatisfactorily) destroys one of
the elements of the prima facie case.        This is wrong for several reasons.
First, KARE 11 has never contended on appeal that Ryther failed to make a
prima facie case; second, in determining whether KARE 11 is entitled to a
judgment as a matter of law, it is incumbent upon the trial court and the




                                       -22-
judges of this court to give the benefit of all favorable inferences to
Ryther, who is the verdict holder; third, a trier of fact, when considering
all of the evidence could reasonably find that the market research and the
low rating of KARE 11's sports department were based upon KARE 11's own
admission that it did not promote sports (and that "sports was relatively
unimportant"); in addition, the record contains evidence, which the jury
could reasonably believe, that the 1990 Gallup Survey, upon which Mason and
Brook said they specifically relied in making the decision not to renew
Ryther's contract, was biased against Ryther; fourth, notwithstanding the
earlier market research, KARE 11 as late as 1990 declared that Ryther
performed   his   job   in   a    "commendable"   way   and   that   his   "total   job
responsibilities are met;" fifth, notwithstanding the earlier market
research, Ryther's contract was renewed three times with substantial
raises.


     Clearly, under the state of this record, whether Ryther was in fact
performing his job satisfactorily and whether his performance met the
reasonable expectations of KARE 11 was a question of fact for the jury.


     In summary, the record as a whole supports a reasonable inference
that age, and not some other factor, motivated KARE 11's decision not to
renew Ryther's contract.         The plaintiff produced overwhelming evidence as
to the elements of a prima facie case,13



     13
      There exists no magical language in instructing a jury as to
the elements of a prima facie case in a given situation.        See
Postal Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 715 (1983)
(internal quotations omitted) ("The prima facie case method
established in McDonnell Douglas was never intended to be rigid,
mechanized, or ritualistic.     Rather, it is merely a sensible,
orderly way to evaluate the evidence in light of common experience
as it bears on the critical question of discrimination.") This
court, following the established guidelines set down by the Supreme
Court, has repeatedly set forth these elements in substantially the
same terms as those used in 3 Devitt, Blackmar & Wolff, Federal
Jury Practice and Instructions: Civil § 106.03 (4th Ed. 1987).
See, e.g., Clements v. General Accident Ins. Co. of Am., 821 F.2d
489, 491 (8th Cir. 1987). This same language was adopted by Judge
Doty in giving the instructions in the present case. In a case
written by Judge Hansen on which Judge Loken sat, the court

                                         -23-
and strong evidence of pretextuality, which, when considered with Ryther's
work    environment's   indications   of   age-based   animus,   clearly   provide
sufficient evidence as a matter of law to allow the trier of fact to find
intentional discrimination.       If this evidence is not sufficient for the
plaintiff's case to be submitted to a jury, it is difficult to hypothecate
what evidence may ever achieve the threshold standard set forth by Burdine
and Hicks.    And, as the experienced district court judge stated, "[i]t is
clear    that the jury believed Ryther's evidence and did not believe
defendants' proffered explanation."        Ryther, 864 F. Supp. at 1517.


                                       IV


        In the alternative, KARE 11 requests a new trial.        KARE 11 asserts
it was prejudicial error to admit unconnected evidence and that the jury
was given inaccurate and confusing instructions.            We review both the
district court's admission of the evidence, O'Dell v. Hercules, Inc., 904
F.2d 1194, 1200 (8th Cir. 1990), and its choice of instructions, Resolution
Trust Corp. v. Eason, 17 F.3d 1126, 1132 (8th Cir. 1994), for clear abuses
of discretion.


A.      The Evidentiary Rulings


        KARE 11 seeks a new trial on the basis of the district court's
evidentiary rulings.     In particular, KARE 11 challenges the




reiterated that:

        Thus, to make a prima facie case of age discrimination,
        Nelson must show that 1) he was within the protected age
        group, 2) that he was performing his job at a level that
        met his employer's legitimate expectations, 3) he was
        discharged, and 4) his employer attempted to replace him.

Nelson, 26 F.3d at 800 (internal quotations omitted).

                                      -24-
admission of evidence concerning settlement agreements, "stray remarks,"
and anecdotal stories of other individuals, all of which, it asserts, were
unconnected to KARE 11's decision to terminate Ryther.


     A new trial based on evidentiary rulings is appropriate only when the
challenged rulings were "so prejudicial as to require a new trial which
would be likely to produce a different result."    O'Dell, 904 F.2d at 1200.
For the reasons stated by the district court, Ryther, 864 F. Supp. at 1523-
25, we do not find that to be the case here.


B.   The Jury Instructions


     A party is entitled to an instruction which accurately states the law
and is supported by the evidence.    See, e.g., EEOC v. Atlantic Community
Sch. Dist., 879 F.2d 434, 436 (8th Cir. 1989).    The jury instructions below
adhered to the Hicks standard.   See Hicks, 113 S. Ct. at 2749.14


     14
          The court's instruction carefully told the jury:

     Plaintiff is not required to produce direct evidence of
     unlawful motive. Discrimination, if it exists, is seldom
     admitted, but is a fact which you may infer from the
     existence of other facts.

     In deciding whether plaintiff's age was a determining
     factor in defendants' decision, you should first consider
     whether plaintiff has established the following facts by
     a preponderance of the evidence.

     First, plaintiff was within the protected age group, that
     is, he was 40 years of age or over.

     Second, plaintiff's job performance was satisfactory.

     Third, plaintiff was terminated from his job when his
     contract was not renewed.

     Fourth, a younger       person    with      similar   credentials
     replaced plaintiff.

     If plaintiff has failed to prove one or more of these
     facts, you must find for the defendants.


                                    -25-
     KARE 11 asserts that these instructions failed to make clear that the
jurors must find intentional age discrimination in order to return a
verdict in Ryther's favor.   We disagree.   The instructions acknowledged
KARE 11's proffered explanation for its decision and stated that Ryther was
required to prove that its explanation was "merely a pretext or cover-up
for intentional age discrimination."   We cannot say the court abused its
discretion in failing to instruct the jury otherwise.15


     If plaintiff has proven these facts, he has offered
     evidence from which you could conclude that defendants
     discriminated against him because of his age.

     If you find that plaintiff has proven these facts, you
     must consider whether defendants have produced evidence
     of a reason, other than age, for not renewing plaintiff's
     contract.

     Defendants   have   offered   evidence   of  legitimate
     nondiscriminatory reasons for their actions. Therefore,
     plaintiff must prove by a preponderance of the evidence
     that the reasons offered by defendants are merely a
     pretext or cover-up for intentional age discrimination.

     You should not consider whether the reasons given by
     defendants constitute a good or bad business decision.
     You may not return a verdict for plaintiff just because
     you may disagree with defendants' decision or believe it
     was harsh or unreasonable.

Furthermore, as Judge Doty pointed out, these instructions
substantially conform with 3 Devitt, Blackmar & Wolff, Federal Jury
Practice and Instructions: Civil § 106.03 (4th Ed. 1987). Ryther,
864 F. Supp. at 1521.
      15
       The dissent's challenge to the sufficiency of the district
court's instruction is somewhat puzzling. Assuming, for the sake
of argument, the instructions were deficient in failing to mention
the various evidentiary nuances suggested by the dissent, these
evidentiary concerns were neither the basis of KARE 11's objection
in the district court nor, for that matter, raised on appeal. In
addressing the issue here, the dissent ignores the admonition of
Fed. R. Civ. P. 51, which requires a specific objection to
instructions to preserve such a claim on appeal.

     Furthermore, at no stage of this litigation has KARE 11
claimed that this is a "reduction-in-force" case. Such a defense

                                   -26-
does not appear in KARE 11's briefs, nor was the case pled or tried
in this manner in the district court.          At the instruction
conference, the only reference that was made to reducing the force
was defense counsel's objection to the language in the court's
instruction that the plaintiff had to prove "a younger person with
similar credentials was assigned to do the same work." Defense
counsel suggested it would be more appropriate, rather than to use
the word "assigned," to instruct that "a younger person with
similar credentials replaced Mr. Ryther."          Defense counsel
emphasized that "replaced" was a neutral word.           The court
acquiesced in this request, there was no objection by plaintiff's
counsel, and defense counsel approved the court's change in the
instruction to read: "A younger person with similar credentials
replaced plaintiff." After this colloquy, defense counsel said
that he did not have any other objections. For the dissent now to
argue that the jury should have been instructed about a reduction
in force is factually inaccurate and irrelevant to the case. To
suggest, in the absence of such an objection at trial, that a new
trial should now be given on the basis that the instructions were
not technically correct, is indeed disturbing.        See Anderson
Marketing, Inc. v. Design House, Inc., 70 F.3d 1018, 1020 (8th Cir.
1995) (per curiam) ("It is a fundamental rule of federal appellate
procedure that we may only pass on a district court's ruling if a
party challenges that ruling on appeal by raising the issue in its
opening brief."); id. (collecting cases); Fed. R. App. P. 28(a)(2),
(4).

     Furthermore, as outlined in our opinion, the alleged
evidentiary deficiencies raised by the dissent not only are without
merit, but misconstrue the purpose behind the court's instructions
in a jury case. To suggest that a jury should be instructed on the
argumentative details of evidence, in order better to understand a
party's theory of the case, totally ignores the role of the trial
court in instructing the jury on the law governing their
deliberations.

     It is not for the trial court, in instructing the jury, to
emphasize the evidence favorable to one side over the other. This
is especially true when the inferences to be drawn from the overall
evidence are conflicting and could lead to different results. As
Justice Frankfurter urged years ago, juries are not "too stupid to
see the drift of evidence." United States v. Johnson, 319 U.S.
503, 519 (1943). Moreover, such a suggestion is totally out of
order when a party does not request a specific instruction or
object to the instructions given.

                               -27-
                                           V
      KARE 11 also asks the Court to reverse the jury's finding of
willfulness and to vacate its corresponding award.               The station suggests
a finding that it was negligent or aware of the ADEA is insufficient, in
and of itself, to support a finding of willful discrimination, and urges
that the only evidence of willfulness here is testimony that KARE 11 had
anti-discrimination      employment     policies   and    had    instructed    managers
concerning how to execute those policies.


      The Supreme Court has stated that a violation of section 7(b) of the
ADEA, 29 U.S.C. § 626(b), is willful "'if the employer knew or showed
reckless disregard for the matter of whether its conduct was prohibited by
the ADEA.'"    Hazen Paper Co. v. Biggins, 507 U.S. 604, 614 (1993) (quoting
Trans World Airlines v. Thurston, 469 U.S. 111, 126 (1985) (internal
quotation marks and ellipsis omitted in original)).             Upon review, the issue
is whether a rational jury could have concluded KARE 11's conduct met this
standard.     Glover v. McDonnell Douglas Corp., 12 F.3d 845, 848 (8th Cir.
1993), cert. denied, 114 S. Ct. 1647 (1994).


      KARE    11   is   correct   to   suggest   that    conduct   that   is   "'merely
negligent'" will not support a finding of willfulness.              Biggins, 507 U.S.
at 615 (quoting McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988)).
It is also well established that our concern is not simply whether the
employer acted voluntarily, but whether it consciously violated the ADEA.
See Brown v. Stites Concrete, Inc., 994 F.2d 553, 560 (8th Cir. 1993) (en
banc); MacDissi v. Valmant Indus., Inc., 856 F.2d 1054, 1061 (8th Cir.
1988).   Thus, the Supreme Court has declined to hold "that a violation of
the   Act   is 'willful' if the employer simply knew of the potential
applicability of the ADEA."        Thurston, 469 U.S. at 127.


      That said, the employee need not, to prove willfulness, show "that
the employer's conduct was outrageous, or provide direct




                                         -28-
evidence     of   the     employer's      motivation,       or    prove   that    age   was     the
predominant,      rather     than    a    determinative,         factor   in    the   employment
decision."        Biggins, 507 U.S.       at   617.    And,    as   the Biggins Court
emphasized,       "[i]t    would     be     a    wholly     circular      and    self-defeating
interpretation of the ADEA to hold that, in cases where an employer more
likely knows its conduct to be illegal, knowledge alone does not suffice
for liquidated damages."            Id.


     Ample evidence supports the jury's finding that KARE 11 "more likely
[knew] its conduct to be illegal" here.                   The record reveals that KARE 11
had equal employment opportunity ("EEO") policies that clearly forbade age-
based discrimination, and that its managers received EEO and affirmative
action training.          Other testimony showed that all of KARE 11's managers
were instructed to prevent age discrimination.                         KARE 11's directives
spelled out that, before terminating an older employee, the manager should
document the difficulties and offer the employee help and retraining.                           Yet
Ryther received no such assistance or offers.


     This is not, however, the only evidence suggesting KARE 11 acted
willfully.    As noted above, Ryther testified that Mason repeatedly treated
him "as though he couldn't seem to do anything right," and that he "went
from being a valued member of the news staff sports department to almost
a -- in Janet Mason's eyes, as an incompetent."                   Such evidence of repeated
harassment     may,     together     with       other   evidence,    support     a    finding    of
willfulness.      See Kelewae v. Jim Meagher Chevrolet, Inc., 952 F.2d 1052,
1054 (8th Cir. 1992) (per curiam) (repeated incidents of harassment about
the quality of employee's work in conjunction with suggestions that he
retire supports finding of wilfulness).                 Here, further evidence showed that
Mason and the others responsible made the decision not to renew Ryther's
contract prior to commissioning the 1990 Gallup Survey, but concealed that
decision from him, perhaps because they did not want to give him a chance
to improve his performance.               This evidence, too, supports a finding of
willfulness.      See Tolan v.




                                                 -29-
Levi Strauss & Co., 867 F.2d 467, 471 (8th Cir. 1989) ("Evidence of
concealment may show the employer knew its conduct violated the ADEA.").



     As the district court stated, "[i]t is clear that defendants were
more than merely aware of the ADEA statute," and "[t]his is not a case
where the employer incorrectly, but in good faith, believed that the
statute permitted a particular age-based decision."        Ryther, 864 F. Supp.
at 1520.     The entirety of the evidence suggests they knew they were
violating the law in terminating Ryther on the basis of his age.                At a
minimum, it suggests those responsible were recklessly indifferent to the
ADEA's requirements.


                                       VI


     The judgment of the district court is therefore affirmed.


LOKEN, Circuit Judge, dissenting.


     I respectfully dissent.        I conclude that KARE 11 is entitled to
judgment as a matter of law or, at a minimum, a new trial.


     As the court explains, when a discrimination case is submitted to the
jury, the presumption created by plaintiff's prima facie case is no longer
relevant.      But   if   the   plaintiff   has   no   direct   evidence   of    age
discrimination, as in this case, the elements of the prima facie case
remain relevant, for they may, along with proof of pretext, satisfy
plaintiff's ultimate burden to prove age discrimination.        Hicks, 113 S. Ct.
at 2749.    Thus, in submitting this case, the district court instructed the
jury on four elements of Ryther's prima facie case.       See footnote 14, supra
at p. 25.


     There is no rigid formula defining the elements of a prima facie case
of discrimination.     See United States Postal Serv. Bd.




                                      -30-
v. Aikens, 460 U.S. 711, 715 (1983).            The elements necessarily vary
depending upon, for example, the type of adverse employment action that is
challenged and the nature of the alleged discrimination.          But in every
case, those elements must be sufficient to raise a valid inference of
unlawful discrimination.   See Furnco Constr. Corp. v. Waters, 438 U.S. 567,
575-77 (1978).    Here, the district court in my view failed to properly
define the elements of Ryther's prima facie case.       To explain why, I must
review some undisputed facts concerning Ryther's employment history with
KARE 11.


     Ryther was first hired as Channel 11's lead sportscaster in 1979,
when he was 41 years old and the station was under different ownership.
Ryther was given a three-year fixed term contract at an initial annual
salary of $55,000.    The contract was renewed in 1982.        Gannett/KARE 11
acquired Channel 11 in 1983.       KARE 11 renewed Ryther's contract for
additional three-year terms in 1985 and 1988.      During the final year of the
1988 contract, Ryther was paid an annual salary of $160,000.


     Television broadcasting stations commonly conduct periodic market
research to survey the popularity of both the station and its on-air
"personalities" in the local market.         In December 1981, the independent
research firm of Atkinson-Farris Communications surveyed the Twin Cities
television audience for Channel 11.    The researchers reported that Channel
11 was a distant third in "rating" among the three Twin Cities network
affiliates.1   Regarding the popularity of Ryther, Atkinson-Farris reported:


     The situation for Tom Ryther is particularly unfortunate.
     First, his overall [Quality] Score is not impressive (17), but
     more important, viewers of [Channel 11] are not even
     enthusiastic.   A Quality Score of 18 from supporters of a
     personality's own station is extremely low.




      1
      A station's rating (number of viewers) is critical because
advertising charges, and therefore revenues, depend upon rating.

                                      -31-
     Between May 1986 and October 1988, Gannett's in-house research
organization conducted a number of "Tracking Studies" of the Twin Cities
market.    These studies showed Ryther's market impact and ability to attract
viewers holding steady, well below KARE 11's newly-hired news and weather
anchors.      The studies also revealed that Mark Rosen, the new lead
sportscaster for arch-rival WCCO, had already passed Ryther in these
popularity measures.


     In 1989, the Atkinson research firm again surveyed the Twin Cities
television audience for KARE 11.   It found that KARE 11's news programs had
made "massive progress" since 1981, pulling even with WCCO in overall
customer preference, well ahead of the third network affiliate.     It found
that KARE 11's lead news anchor had "the broadest base of support among
newscasters in the market," and that its weather anchor was "the on-air
person with the broadest appeal and greatest pulling power."     However, it
characterized KARE 11 sports as "the softest part of your team."    It found
that Ryther had "virtually the same ratings he had in our 1981 project,"
while Mark Rosen "has been able to come into the market during that time
and pass Ryther."      The report also noted that sports was relatively
unimportant to viewers in choosing a local news program; only five percent
of the persons surveyed listed sports as a reason for their newscast
preferences.


     In 1990, KARE 11 retained the Gallup organization to again survey the
Twin Cities market.    The Gallup survey again found that sports was a "low
interest" facet of KARE 11's broadcasts, with a value of six percent
(compared, for example, to weather's 76 percent).       Gallup also reported
that Ryther had relatively high viewer recognition (76 percent, compared
to 81 percent for Mark Rosen), but low net impact (28 percent, compared to
45 percent for Rosen).     KARE 11's other sportscasters, Jeff Passolt and
Randy Shaver, had low recognition and low net impact.       Because a widely
recognized personality should attract more viewers, Gallup's expert, Dr.
Frank Newport, testified that Ryther's scores -- high




                                     -32-
recognition but low net impact -- placed him in Gallup's "penalty box."
The Gallup report concluded:


     The data suggest that Tom Ryther is not a strongly positive
     factor for KARE. The sportscaster position is the only front
     four role which is not filled by a very strong player for KARE.
     Ryther himself does below average on many of the key indicators
     created in this research: he underperforms based on where we
     think he should be based on his recognition and years in
     market.

     Passolt, on the other hand, is no superstar either.       His
     overall net impact, in fact, is roughly the same as Ryther's.
     The plus for Passolt would appear to be that he has a lower
     recognition, and thus is now performing at a higher level
     rel[ative] to where we think that he should be. Thus, it is
     our opinion that Passolt has the higher potential for the
     station.

     At any rate, a change in sportscaster would appear to have a
     relatively low down-side risk for the station as Ryther is no
     star as is.


     Shortly after receiving the Gallup report in the fall of 1990, KARE
11 decided not to renew Ryther's contract in July 1991.         However, the
station also decided to leave Ryther in place until his three-year contract
expired in July 1991.2   Because KARE 11 permitted Ryther to complete his
three-year contract term, the refusal to offer him a new contract in 1991
was, in essence, a refusal to hire.    Thus, no matter how favorable Ryther's
internal performance reviews at KARE 11 had been in the past, the relevant
question in July 1991 was whether he was qualified to be hired (or rehired)
as the lead sportscaster at a Twin Cities television station at a salary
of $160,000 per year.




       2
       Incredibly, the court repeatedly draws adverse inferences
from KARE 11's delay in advising Ryther of its decision not to
renew.    Having properly concluded to honor its contractual
commitment, KARE 11 would have been foolish, as well as
insensitive, to advise this high-profile employee of its adverse
decision before Spring 1991.

                                      -33-
      The district court's jury instruction took no account of this
critical aspect of the case.        Far worse, the instruction quoted in footnote
14 significantly misstated the elements of Ryther's prima facie case when
it   instructed   the   jury   to    find   whether,      "Second,    plaintiff's    job
performance was satisfactory," and "Third, plaintiff was terminated from
his job when his contract was not renewed."         This instruction told the jury
to ignore the fundamental difference between the decision whether to rehire
an employee whose fixed-term contract has expired, and the decision whether
to terminate an employee who has worked without the guaranteed but limited
security of a fixed-term contract.


      The   instructions   also     ignored     another   essential    aspect   of   the
evidence in this case that impacts upon the elements of a prima facie case.
The 1989 and 1990 research showed that (i) KARE 11 had gained substantial
overall ratings despite a weak sports anchor, and (ii) sports attracts
relatively few Twin Cities viewers.           Following Ryther's non-renewal, his
duties were spread among the remaining KARE 11 sportscasters; no one was
added to the KARE 11 sports team.                The independent market research
justified KARE 11's decision to reduce this part of its newsroom force by
not renewing an underperforming, highly compensated lead sportscaster and
redistributing his job among the remaining staff.                Compare Thomure v.
Phillips Furniture Co., 30 F.3d 1020, 1024 (8th Cir. 1994), cert. denied,
115 S. Ct. 1255 (1995).        Thus, the case had evidentiary elements of a
reduction-in-force, and the jury should have been instructed accordingly.



      In my view, this was prejudicial instruction error.             Given ten years
of market research showing that Ryther lacked the ability to attract local
viewers, no Twin Cities station would have considered




                                         -34-
him qualified for his former position and salary.3      Thus, the independent
market research gave KARE 11 a powerful, objective business reason for not
renewing Ryther's contract that, in addition, refuted an essential element
of his prima facie case.   Compare Hayman v. National Acad. of Sciences, 23
F.3d 535, 538 (D.C. Cir. 1994); Craft v. Metromedia, Inc., 766 F.2d 1205,
1216 (8th Cir. 1985), cert. denied, 475 U.S. 1058 (1986).4           And this
research was disinterested, objective evidence gathered and offered at
trial by third party professionals.    See Dace v. ACF Indus., Inc., 722 F.2d
374, 377 n.6 (8th Cir. 1983).


     In these circumstances, Ryther's purported pretext evidence failed
to create a submissible case of age discrimination.       When the employer's
objective    evidence   not   only    tends   to   establish   a   legitimate,
nondiscriminatory reason for the adverse employment action, but also
effectively refutes the plaintiff's prima facie case, I think it highly
unlikely that pretext evidence can support a reasonable inference of age
discrimination.   Evidence of pretext "is relevant only to the extent it
contributes to an inference that [KARE 11] intentionally discriminated
against [Ryther] because of




     3
      The court's focus on the fact that Ryther finished second to
Mark Rosen in Gallup's study of net impact on viewers reminds me of
a Russian parable describing the Soviet press. After President
Kennedy defeated Chairman Krushchev in a 100-yard dash, Pravda
reported: "Our beloved Nikita finished a respectable second place,
while the American President was a dismal next-to-last."
         4
         At trial, KARE 11's three decisionmakers consistently
identified market research as the reason Ryther was not rehired.
Janet Mason testified, "the primary information or tool that we
used in making that decision was the research." Linda Rios Brook
testified Ryther was not renewed "[o]n the basis of the research.
That was the overriding reason." Richard Modig testified, "Well,
it was really the research. I think the research, especially over
a long period of time, was crystal clear."

                                      -35-
his age.   See Hicks, 113 S. Ct. at 2749."          Nelson v. Boatmen's Bancshares,
                                               5
Inc., 26 F.3d 796, 801 (8th Cir. 1994).


       To summarize, ten years of independent market research established
that   Ryther   was   the   overpaid,   underperforming     anchor   of   the   least
significant segment of KARE 11's news team.           Gallup recommended a change,
and KARE 11 acted on that recommendation.          "[T]he issue is not whether the
reason articulated by the employer warranted the discharge, but whether the
employer acted for a nondiscriminatory reason."         Halsell v. Kimberly-Clark
Corp., 683 F.2d 285, 292 (8th Cir. 1982), cert. denied, 459 U.S. 1205
(1983).    Although Ryther obviously persuaded the jury that KARE 11 treated
him unfairly, I conclude he did not prove intentional age discrimination.
Therefore, this case presents the same situation we faced in Barber v.
American Airlines, Inc., 791 F.2d 658, 661 (8th Cir.), cert. denied, 479
U.S. 885 (1986):


       We have carefully read every page of the testimony at this
       trial, and we are persuaded that this stringent standard [for
       setting aside a jury verdict] has been met. The jury could
       rationally have believed that plaintiffs ought in good
       conscience to have been permitted to stay in Little Rock . . .
       but there is absolutely no substantial evidence in this record
       that   would   justify  attributing   American's  actions   to
       plaintiffs' age.


Like the panel in Barber, I would hold that the district court erred in
denying KARE 11's post-trial motion for judgment as a




       5
      A prime example of irrelevant pretext evidence are the scraps
of newsroom backbiting related at length in the court's opinion.
To survive, television stations must focus on a personality's
ability to attract audience, not on his age or the bags under his
eyes. One of the most beloved sportscasters today is the elderly
Harry Caray, whose nationwide broadcasts of Chicago Cubs baseball
games have helped make the perennially unsuccessful Cubs one of the
most popular teams in the National League.          Does the court
seriously believe that KARE 11 would have non-renewed a term
contract with Harry Caray because some ambitious but unproven
underling complained that he was an "old fart" who shouldn't be on
the air?

                                        -36-
matter of law.       At a minimum, I believe that the district court's
prejudicial instruction errors warrant a new trial.6   For these reasons,
I respectfully dissent.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     6
     I agree   with KARE 11 that the instruction quoted in footnote
14 did not     properly convey to the jury the Supreme Court's
teachings in   Hicks. I note that the court does not approve that
instruction,   and I would discourage its use in future cases.

                                   -37-